IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PATRICK PERCENTIE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-5800

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed February 3, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Patrick Percentie, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.